Exhibit 10.17

 

Noble - Confidential Document – EXECUTION  COPY

 

* Portions omitted pursuant to a request for confidential treatment and filed
separately with the Securities and Exchange Commission.

 

ETHANOL PURCHASE AND SALE AGREEMENT

 

This Ethanol Purchase and Sale Agreement (this “Agreement”) dated this 12 day of
December 2007.

 

BETWEEN:

 

NOBLE AMERICAS CORP., a Delaware Corporation, having its offices in the City of
Stamford, Connecticut (hereinafter referred to as “Noble” or “Purchaser”),

 

- and -

 

UNITED WISCONSIN GRAIN PRODUCERS a limited liability company having its
principal place of business at W1231 Tessmann Drive, Friesland, in the County of
Columbia, State of Wisconsin (hereinafter referred to as “Seller” or
“Producer”).

 

RECITALS:

 

Producer owns and operates a Ethanol production facility in Friesland,
Wisconsin..

 

Purchaser wishes to enter into an agreement with Producer to purchase from
Producer the Ethanol produced by such facility.

 

Purchaser intends to sell all the Ethanol which Purchaser purchases from
Producer hereunder.

 

Producer has agreed to sell to Purchaser and Purchaser has agreed to buy from
Producer all of the Ethanol to be produced from such facility on the following
terms and conditions.

 

NOW THEREFORE, this Agreement witnesses that, in consideration of the promises
and mutual covenants and conditions contained herein, the parties agree as
follows:

 

--------------------------------------------------------------------------------


 

ARTICLE I

DEFINITIONS AND INTERPRETATION

 

1.1           Definitions.  In this Agreement, including the recitals, the
following words and terms shall have the following meanings ascribed thereto:

 

(a)           “Affiliate” of a specified person shall mean a person that
directly or indirectly through one or more intermediaries, controls or is
controlled by, or is under common control with, the person specified. The term
“control” (including the terms “controlling,” “controlled by” and “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a person, whether
through the ownership of voting securities, by contract, or otherwise. A person
will be deemed in “control” for purposes of the foregoing if inter alia the
person is the beneficial owner, directly or indirectly, of more than ten percent
of any class of voting securities of the person specified.

 

(b)           “ Agreement” means this Ethanol Purchase and Sale Agreement.

 

(c)           “ Alternative Supply Arrangements” shall have the meaning set
forth in   Section    13..3.

 

(d)           “Commencement Date” means the date of this Agreement.

 

(e)           “Date of First Delivery” means that date after the date of
execution of this Agreement when    Ethanol meeting the specifications set forth
in Articles IV and VI is first made available for delivery on  a commercial
scale  to Purchaser from the Plant.

 

(f)            Delivery Point” means the place of loading of the Ethanol onto
rail cars or trucks at  the Plant .

 

(g)           “Ethanol” means the clear liquid produced for use as a motor fuel
additive made from fermented grain being approximately 200 proof alcohol
produced by Producer at the Plant as described in Article VI.

 

(h)           “Fee” means the marketing and distribution fee payable as set
forth in Section 7.4 hereof and Schedule B hereto.

 

(i)            “Force Majeure” shall have the meaning set forth in Section 13.2.

 

(j)            “Gallon” means one U.S. gallon of Ethanol at 60 degrees
Fahrenheit.

 

(k)           “Initial Period” means a period of Two (2) years from the Date of
First Delivery.

 

2

--------------------------------------------------------------------------------


 

(l)            “Plant” means the Ethanol production plant with a nameplate
production capacity of approximately Fifty Two Million (52) million Gallons of
Ethanol per annum and associated co-products to be located at , Freisland, WI.

 

(m)          “Prime Commercial Lending Rate” means the rate of interest most
recently published from time to time in the Money Rate Table of the “Wall Street
Journal” as the prime annual rate of interest or such other successor or
alternative publication or table as the parties may mutually agree if this
publication ceases to exist.

 

(n)           “Product” means Ethanol as defined in Section 1.1 (g) above.

 

(o)           “Purchase Price” is defined in Section 7.1(a).

 

(p)           “Sale Price” is defined in Section 7.1.

 

(q)           “Taxes” is defined in Section 7.8.

 

(r)            “Total Annual Plant Production” means the entire production of
Ethanol from the Plant.

 

(s)           [*]

 

1.2           Headings.  The division of this Agreement into Articles, Sections,
Paragraphs and Clauses or any other divisions and the inclusion of the various
headings, is for convenience of reference only and shall not affect the
interpretation or construction hereof.

 

1.3           Interpretation.  Whenever the singular or masculine or neuter is
used in this Agreement the same shall be construed as meaning plural or feminine
or body politic or corporate and vice versa where the context or the parties
hereto so require.

 

1.4           Hereof, etc.  Reference to “Articles”, “Sections”, “Paragraphs” or
“Clauses” are references to the Articles, Sections, Subsections, Paragraphs and
Clauses of this Agreement.  Words such as “hereunder”, “hereto” and “herein” and
similar expressions shall refer to the whole of this Agreement and not to any
particular Article, Section or Paragraph hereof.

 

1.5           Currency.  All references to “dollars” or “$” in this Agreement
shall be references to amounts expressed in United States currency.  All
calculations of monetary sums to be hereunder shall be made in United States
currency.

 

1.6           Schedules.  Schedules A and  B  attached to this Agreement, as
they may be amended and revised from time to time, shall constitute part of, and
shall be included in, this Agreement.

 

--------------------------------------------------------------------------------

* Portion omitted pursuant to a request for confidential treatment and filed
separately with the Securities and Exchange Commission.

 

3

--------------------------------------------------------------------------------


 

ARTICLE II

DATE OF FIRST DELIVERY

 

2.1           Producer advises it is currently producing Ethanol on a commercial
scale meeting the specifications set forth in Articles IV and VI hereof.
Producer’s obligation to supply such Ethanol to Purchaser and  Purchaser’s
obligation to purchase same shall arise upon the execution of this Agreement by
the Parties. In order to carry out the foregoing obligations,   Purchaser shall
nominate to  Producer  the quantity and potential date(s) for first delivery of
Ethanol  hereunder covering a range of seven (7) consecutive days.  Upon
acceptance of such nomination by Producer, Purchaser shall schedule with
Producer the  Date of First Delivery which shall be a day within such date
range.  Producer shall be responsible for making delivery, and Purchaser shall
be responsible for taking delivery, of such Ethanol  on such Date of First
Delivery..

 

2.2           Production Estimates..  After such  Date of First Delivery,
Producer shall monthly provide to Purchaser by the 20th of each month, an
estimate of daily production for the following six (6) month period beginning
the first full  month following the date of the last estimate.  Producer shall
promptly notify Purchaser of any known adjustments to the production schedule
that is then in effect.

 

2.3.          Denaturant Supply. Upon the mutual written agreement of Producer
and Purchaser, Producer and Purchaser will enter into a separate denaturant
supply agreement with mutually agreed upon terms.

 

ARTICLE III

 

TERM

 

3.1           Term. Subject to the conditions hereof, this Agreement shall be
effective for the Initial Period and with automatic renewal(s) thereafter for
additional period(s) of two (2) years each (the “Additional Term(s)”) unless
either party gives written notice of termination to the other party at least one
hundred and eighty (180) calendar days prior to the end of the Initial Period or
of any Additional Term in which case this Agreement shall terminate at the end
of such Initial Period or Additional Term (except that as to any sales
obligations existing on the date of such notice, this Agreement shall terminate
upon the termination and discharge of such obligations).

 

3.2           Termination by Bankruptcy. In the event that Purchaser becomes
insolvent or suffers the filing of a petition of bankruptcy, executes an
assignment for the benefit of creditors, or becomes the subject of any
insolvency proceeding of any nature, then, in such event, and in addition to any
other rights and remedies Producer may have, Producer shall have the right to
immediately terminate this Agreement by written notice.  In the event that
Producer becomes insolvent or suffers the filing of a petition of bankruptcy,
executes an assignment for the benefit of creditors, or becomes the subject of
any insolvency proceeding of any nature, then, in such event, and in addition to
any other rights and remedies it may have, Purchaser shall have the right to
immediately terminate this Agreement by written notice.

 

4

--------------------------------------------------------------------------------


 

3.3           Commencement of Obligations. The obligations under this Agreement 
shall arise   upon the  date of execution of this Agreement.

 

3.4           Railroad Tank Car Leases.  Subject to the conditions hereof, in
all cases of termination or non-renewal of this Agreement as provided above, to
the extent  Purchaser shall have leased railroad tank cars to transport Product
from  the Plant pursuant to Section 8.1 of this Agreement (which Purchaser may
only do with the written consent of Producer)  such cars will continue to be
provided by the Purchaser, and utilized by the Producer, with Producer’s paying
to Purchaser an amount equal to Purchaser’s actual incurred third party costs
relating thereto, including, without limitation, Purchaser’s railcar leasing
costs and related third party costs and expenses, plus [*], until the expiration
of such  lease(s). Purchaser will also endeavor, but only with Producer’s
consent, to obtain the agreement of its railcar lessor(s) to a novation or
assignment of such railcar leases directly to Producer so as to release
Purchaser from any further obligations thereunder.  In such latter event,
Producer shall have no further obligation to utilize railcars provided by
Purchaser and Purchaser shall have no further obligation to provide railcars to
Producer as set forth above.  Any railcar leases entered into with the approval
of Producer shall be a financial obligation of the Producer for the term of the
railcar lease and said obligation will remain in effect regardless of the status
of this agreement.

 

In all cases of termination of this Agreement whether by Purchaser or Producer,
except if termination is due to any of the events referred to in Clause 3.2, or
in case of material default of any of Purchaser’s obligations hereunder (as
determined by  final and non-appealable judgment of a court of competent
jurisdiction), Producer shall be obligated to honor all third-party sales
commitments that Purchaser shall have entered into if they are within the target
NP ( as defined in Section 7.5) previously approved by Producer [*]. Purchaser
shall be paid its Marketing and Distribution Fee on such sales as provided in
Section 7.4 of this Agreement.

 

ARTICLE IV

PURCHASE, DELIVERY AND MARKETING OBLIGATIONS

 

4.1           [*]

 

--------------------------------------------------------------------------------

* Portion omitted pursuant to a request for confidential treatment and filed
separately with the Securities and Exchange Commission.

 

5

--------------------------------------------------------------------------------


 

4.2           Delivery. Purchaser shall be given access to the truck loading
facilities at any time during normal business hours, upon reasonable prior
notice, to perform its duties hereunder. Purchaser will provide Producer with
delivery schedules based on Purchaser’s established Product resale agreements.
Producer shall handle and supervise the loading and dispatch of Ethanol, prepare
and distribute delivery documentation and generally be responsible for all
matters ancillary to such matters.  . Producer shall supply all equipment
necessary to load rail cars or trucks at the Plant without charge to Purchaser.
Producer shall instruct all   truck vehicle operators in the rules and
regulations of Producer, which rules and regulations shall include inter alia
requirements for such truck vehicle operators to inspect each of their
transportation vehicles prior to loading at the Plant to ensure that such
vehicles are clean and suitable for maintaining product integrity without
contamination or spilling. Producer shall provide Purchaser with copies of such
rules and regulations in advance of loading so that Purchaser can contractually
require such truck vehicle operators to abide by such rules and regulations in
loading and upon receipt thereof. Purchaser shall contractually require such
truck vehicle operators to abide by same. Producer will oversee such loading to
ensure that such rules and regulations are complied with..

 

4.3           Exclusivity . Purchaser shall have the exclusive right to purchase
the Total Annual Plant Production from Producer; provided however that in the
event that Producer’s  Ethanol storage capacity at the Plant shall be within
three days (i.e. 500,000 gallons) of being exceeded, Producer shall immediately
provide Purchaser with at least twenty-four hours prior written notice thereof.
In the event that Purchase shall not commence taking delivery of such amount of
such Total Annual Plant Production which is in excess of such aggregate storage
capacity (the “Tank Top Amount”) within twenty-four (24)  hours  of   receipt of
such notice Producer  shall have the right to sell such Tank Top Amount directly
to its own customers until such Tank Top Amount has been removed from such
storage. Purchaser shall have no right to such Tank Top Amount or any marketing
fee with respect thereto; all  subject to Purchaser’s right to obtain delivery
of Ethanol with which to  supply  all sales contracts previously  agreed upon by
Purchaser with its customer consistent with target NP previously approved by
Producer and/or the Marketing Committee.

 

4.4.          Increase in Production. In the event that Producer shall intend to
increase the production level of the Plant through expansion of the Plant,
Producer will give Purchaser not less than two (2) months’ prior written notice
of its intention to increase production levels in excess of the existing Total
Annual Plant Production by reason of such expansion. Purchaser shall have an
option, exercisable by written notification to Producer of Purchaser’s intention
given within one (1) month from the date of receipt of the notice of such
intended increase of Total Annual Plant Production, to contract for the purchase
of the incremental production on the same terms and conditions as this
Agreement.    Producer shall not be obligated to give Purchaser such notice
where such increase in the production level of the Plant shall not exceed twenty
(20) percent in excess of nameplate capacity

 

4.5           [intentionally deleted.]

 

6

--------------------------------------------------------------------------------


 

4.6           [*]

 

4.7           [*]

 

4.8           Marketing Plan.  Upon Producer’s request, Purchaser shall submit
to Producer for approval an annual Marketing Plan, which approval shall not be
unreasonably withheld. Such Marketing  Plan shall include inter alia:

 

a.             A preliminary schedule of quantities of the Product to be lifted
by the Purchaser and its geographical allocation;

 

b.             Projected prices and target NP for per each market area,

 

c.             Projected costs for transportation from Plant to each market
area;,

 

d.             The calculated net Product prices FOB Plant.

 

4.9           [*]

 

4.10         Sales and Marketing. . Working within the framework of the
Marketing Committee, and subject to its decisions, the Purchaser retains sole
responsibility for the sales and marketing of the Plant’s Ethanol output in
accordance with the terms of this Agreement.  In order to fulfill this
responsibility, the Purchaser shall have the right, at its sole discretion, to
enter into sales agreements for sales of Product which are consistent with
target NP previously approved by the Producer and/or the Marketing Committee as
set forth under Sections 4.1, 4.6, 4.7 and 4.8   above.

 

ARTICLE V

QUANTITY

 

5.1           Quantity. Delivery and receipt of Product hereunder shall take
place at the Delivery Point at uniform weekly rates, as nearly as practicable,
after taking into account interruptions in production caused by maintenance and
planned turnarounds, such that the Ethanol delivered in any one month shall
approximately equal one twelfth (1/12th) of the Total Annual Plant Production. 
Purchaser shall be obligated to take delivery of, and to pay for in accordance
with Article VII, all quantities of Ethanol tendered by Producer.  Nothing in
this Agreement shall require Producer to operate the Plant in a manner that is
inconsistent with prudent practices for a plant of this nature.

 

--------------------------------------------------------------------------------

* Portion omitted pursuant to a request for confidential treatment and filed
separately with the Securities and Exchange Commission.

 

7

--------------------------------------------------------------------------------


 

5.2           Method of Measurement. The quantity of Ethanol delivered to
Purchaser from the Plant shall be established by outbound meter tickets or per
certified scale expressed in net temperature-corrected Gallons in accordance
with standards commonly used within the industry in the United States of
America.   The meter and/or scale tickets shall be obtained from meters/scales
which are certified as of the time of loading and which comply with all
applicable laws, rules and regulations.  The outbound meter and/or scale tickets
shall be determinative in the absence of fraud or manifest error of the quantity
of Ethanol for which Purchaser is obligated to pay pursuant to Article VII.

 

ARTICLE VI

QUALITY

 

6. 1          Quality. Producer represents and warrants to Purchaser that all
Ethanol delivered by Producer to Purchaser hereunder shall be merchantable and
shall meet the specifications set forth in Schedule A hereto at the time of
delivery of such Ethanol by Producer to Purchaser.  Should any government entity
require a change in the specifications set forth in Schedule A, such
specifications shall be changed accordingly. Should any customer require a
change in the specifications set forth in Schedule A, the Purchaser and Producer
shall evaluate the impact of changing or not changing the specifications set
forth in Schedule A and shall consider any capital costs that may be necessary
to implement such action in the light thereof If Producer shall consent in
writing in its sole discretion to such customer requests then Producer shall
implement such change. .

 

6.2           Insurance. Producer shall purchase and maintain a minimum of five
million dollars ($5,000,000) of product and commercial general liability
insurance and cause Purchaser to be designated as loss payee or additional
insured as their interests may appear, with waiver of subrogation by the insurer
against Purchaser.  Producer shall further arrange and maintain employer’s
liability insurance meeting all statutory requirements.  In each case Producer
shall provide to Purchaser a copy of the cover notes of insurance evidencing the
existence of the required insurance.  Purchaser shall purchase and maintain a
minimum of five million dollars ($5,000,000) of product and commercial general
liability insurance and cause Producer to be designated as a loss payee or
additional insured as their interests may appear, with waiver of subrogation by
the insurer against Producer.  Purchaser shall further arrange and maintain
employer’s liability insurance meeting all statutory requirements.  In each case
Purchaser shall provide to Producer a copy of the cover notes of insurance
evidencing the existence of the required insurance.

 

6.3           Quality Claims. Producer warrants that the quality of Ethanol
delivered into the transportation vehicles conforms to the specifications
attached as Schedule A.  Producer shall not be required to sell or deliver, and
Purchaser shall not be required to purchase or take delivery, of Ethanol that
does not meet such specifications without the prior written mutual consent of
Producer and Purchaser.  In the event Ethanol does not meet the standards set
forth in

 

8

--------------------------------------------------------------------------------


 

Schedule A when delivered by Producer to the transportation vehicles or upon
receipt by Purchaser’s third party customer and quality claims arise as a result
thereof, such quality claims will be administered by Purchaser upon notice to 
Producer.  Such claims shall be solely for Producer’s account, and Purchaser
shall not be responsible in any manner whatsoever for such claims.
Notwithstanding the above, Producer shall not be responsible for the quality of
any Ethanol which is transloaded (i.e. unloaded and reloaded into a
transportation vehicle ) prior to its delivery to the third party customer.

 

6.4           In the event of any question or disagreement regarding the grade
or quality of any Ethanol sold by Producer to Purchaser, such Ethanol shall be
submitted for testing to a mutually acceptable neutral, independent and
unrelated inspector (who shall be selected by mutual agreement of Producer and
Purchaser with the costs of same being shared equally between them.) The
decision of such inspector and any certificates of quantity and/or quality
issued by such inspector shall be final and binding in the absence of fraud
and/or manifest error.

 

6.5           Samples. Producer agrees to maintain original sealed numbered
samples of all Ethanol (i) for railcars, after loading of such Ethanol into
railcars and before such railcars  leave the Delivery Point and (ii)otherwise ,
while in the storage tanks and prior to loading into trucks .  Producer will
label these samples to indicate date of shipment and rail car number will be
included as applicable.  Producer will retain these samples for three 
(3) months and shall send such samples as may be requested to Purchaser
immediately upon Purchaser’s request.

 

6.6           On-Site Lab. Producer agrees to maintain a fully staffed and
equipped laboratory on the plant site capable of producing correct certificate
of analysis in a timely basis for all deliveries. The certificates of analysis
will meet all customer and government requirements.

 

ARTICLE VII

PRICE

 

7.1           [*]

 

7.2           [*]

 

7.3           [*]

 

7.4           [*]

 

7.5           [*]

 

7.6           [*]

 

--------------------------------------------------------------------------------

* Portion omitted pursuant to a request for confidential treatment and filed
separately with the Securities and Exchange Commission.

 

9

--------------------------------------------------------------------------------


 

7.7           Taxes. Producer shall pay or cause to be paid all valid levies,
assessments, duties, rates and taxes (together “Taxes”) on Ethanol delivered
hereunder.   Where any Taxes are included in the Sales Price payable by
Purchaser or by any third-party customer, Purchaser’s  Purchase Price hereunder
shall be reduced by the value of such Taxes; provided that the amount of any
such Taxes included in the Sale Price shall not be included in the calculation
of NP under Section 7.5 above.

 

ARTICLE VIII

TRANSPORTATION

 

8.1           Transportation. Purchaser agrees to diligently pursue, secure and
maintain all necessary agreements, permits and governmental approvals to
transport the Ethanol from the Delivery Point.  Purchaser shall be solely
responsible for the arrangement of transportation, which shall be by truck
unless otherwise mutually agreed in writing by Producer and Purchaser. 
Purchaser shall not lease any railcars for the removal and delivery of the
Plant’s Ethanol production unless mutually agreed in writing by Producer and
Purchaser.

 

8.2           Subject to  any target NP or any other limitations or restrictions
as may be established by the Marketing Committee and/or Producer from time to
time, Purchaser shall endeavor to obtain the best prices in respect of such
transportation on the same terms and conditions available at that time such that
Producer may achieve the best net price reasonably available after payment for
Transportation Costs in accordance with Article VII hereof; it being understood
and agreed by the Parties that such NP and/or other  limitations or restrictions
as aforesaid may  impact   the  prices obtainable by  Purchaser hereunder.

 

ARTICLE IX

STORAGE

 

9.1           Storage Requirements. Producer shall at all times provide storage
(finished product tankage) at the Plant for Ethanol, in an amount of  1,200,000
gallons  (i.e seven days production) at any one time, at no cost to Purchaser

 

9.2           Outside Storage. The parties may determine, as part of the
Marketing Plan, or as otherwise decided and agreed by both Producer and
Purchaser ,that it  is in the best interest of Producer to maintain storage at a
offsite location in addition to the storage at the Producer’s  Facility, (“Third
Party Storage”) and, in such case, Purchaser  shall arrange for such Third Party
Storage as well as transportation to such Third Party Storage with all cost
deemed to be Transportation Costs under Section 7.3 above and shall be deducted
from the Sales Price for  Product sales out of  such storage as provided under
Article VII above. Costs for such outside storage including transportation of
product, inspections, taxes including inventory taxes (if any), port fees and
any other cost associated with maintaining Producers position in such storage
shall be for Producers account and will be billed to and paid by Producer as
they are incurred.

 

10

--------------------------------------------------------------------------------


 

ARTICLE X

 

PAYMENTS

 

10.1         Payment Terms.  Purchaser shall pay to Producer the Purchase Price
for each Gallon of Ethanol delivered to Purchaser’s customer hereunder by direct
wire transfer or electronic transfer to Producer’s designated bank account. 
Unless otherwise agreed between Producer and Purchaser, Purchaser will attempt
to make all payments hereunder as soon as possible after receipt of payment by
Purchaser from its customers  but in no event later than within  three 
(3) business days after such receipt of payment. [*] Purchaser shall conduct
prior credit review of its customers hereunder and shall grant prior credit
approval for all such customers found by it to be creditworthy by it in its sole
discretion.  All risk of and liability for nonpayment or delayed payment by such
customer(s) for which Purchaser shall have conducted prior credit review and
shall have found to be creditworthy  shall be for the account of Purchaser.
Purchaser shall diligently pursue its customers for payment within the time
provided for payment in Purchaser’s payment terms. Past due payments that exceed
the Purchaser’s payment terms with its third party customer(s) for a period in
excess of fourteen (14) days shall be considered delinquent and payable by
Purchaser to Producer. Upon request, Purchaser shall provide to Producer
information indicating Purchaser’s payment terms with its customers.

 

If the above time of payment shall become unfair in that either party shall
suffer and be able to demonstrate hardship thereby as a result of unforeseen
circumstances over which such party shall have no control and which occur after
the date of this Agreement (other than those which can be imputed to the parties
themselves or to companies of their respective group) then the party so affected
shall provide evidence thereof to the other party and shall ask for and receive
timely review of such time of payment so as to establish new payment terms that 
are fair and equitable to both parties.

 

In the case where a dispute may arise as to the amount due in a transaction by
either Producer or Purchaser the party from whom such amount shall be due or
alleged to be due shall not to hold up payment of the entire transaction but
must make prompt and timely payment of the undisputed portion. The disputed
portion shall be paid into escrow subject to resolution by the parties in good
faith or, if the parties cannot resolve the issue, in accordance with the terms
of this Agreement.

 

10.2         Fee.  Producer shall pay to Purchaser, as a marketing/distribution
fee for its services, the Marketing Fee in the amounts set forth in Section 7.4
above and in Schedule B hereto.  Such Marketing Fee will be paid through
deductions by Purchaser from remittances to Producer hereunder.

 

--------------------------------------------------------------------------------

* Portion omitted pursuant to a request for confidential treatment and filed
separately with the Securities and Exchange Commission.

 

11

--------------------------------------------------------------------------------


 

10.3         Interest.  If either party fails to pay all or any portion of the
amount owing by it when due, such unpaid amount will bear interest at a rate
equal to one (1) percent per annum above the Prime Commercial Lending Rate
calculated daily from the date such amount is due hereunder until the date it is
actually paid.  Upon failure of a party to pay the unpaid amount, including
interest thereon within ten (10) calendar days after the due date set out in
this Agreement, the party to whom sums are due may upon giving five (5) business
days’ notice suspend in whole or in part its delivery or acceptance of Ethanol
(as the case may be) hereunder until such outstanding amount has been paid in
full.

 

10.4         Audit. Any payment made pursuant to this Article X will not
preclude a party from subsequently auditing the accounts of the other as
permitted in this Agreement.

 

ARTICLE XI

TITLE AND RISK OF LOSS

 

11.1         Title and Risk of Loss. Delivery shall be deemed to occur when the
Ethanol is delivered FOB transportation vehicles at their inlet flange.  Title
and risk of loss or damage shall only pass from Producer to Purchaser upon such
delivery.  Until such time, Producer shall be deemed to be in control of and in
possession of and shall have title to and risk in the Ethanol.

 

11.2         No Liability. Purchaser will have no responsibility or liability
with respect to any Ethanol deliverable under this Agreement until it is
delivered to Purchaser as described in Section 11.1.  Subject  to Section 6.3,
Producer will have no responsibility or liability with respect to such Ethanol
after its delivery to Purchaser, as described in Section11.1 or on account of
anything which may be done or happen to arise with respect to such Ethanol after
such delivery, unless as a result of matters affecting the Ethanol quality prior
to such delivery.

 

ARTICLE XII
REPRESENTATIONS, COVENANTS AND WARRANTIES

 

12.1         Producer’s Representations, Warranties and Covenants.  Producer
represents and warrants to Purchaser, as of the date hereof and covenants to
Purchaser at all times during the term of this Agreement, as follows and
acknowledges that Purchaser is relying upon such representations, warranties and
covenants in connection with the purchase of Ethanol hereunder:

 

(a)           Producer has title to all Ethanol delivered hereunder, it has the
right to sell the same to Purchaser, and the Ethanol is free from any liens or
encumbrances at the time of delivery to Purchaser;

 

                PROVIDED THAT EXCEPT AS PROVIDED IN THIS SECTION 12.1(a) AND AS
PROVIDED IN ARTICLE VI WITH RESPECT TO THE QUALITY OF ETHANOL TO BE DELIVERED,
THERE ARE NO  OTHER WARRANTIES EITHER EXPRESS OR IMPLIED, INCLUDING WITHOUT
LIMITATION, WARRANTIES OF

 

12

--------------------------------------------------------------------------------


 

MERCHANTABILITY OR FITNESS FOR AN EXPRESS PURPOSE EXCEPT THAT THE ETHANOL WILL
CONFORM WITH THE SPECIFICATIONS SET FORTH IN SCHEDULE “A”, AS MAY BE AMENDED
FROM TIME TO TIME BY WRITTEN AGREEMENT BETWEEN THE PARTIES, TO THIS AGREEMENT.

 

(b)           Producer covenants that it shall procure and maintain in force all
licenses, consents and approvals required for its operation of the Plant and
manufacture and sale to Purchaser of the Ethanol under this Agreement and shall
be solely responsible for and indemnify Purchaser against any costs, liabilities
or fines arising out of Producer’s failure to comply with any applicable
requirements of such licenses, consents and approvals;

 

(c)           Producer covenants that it will maintain accurate and complete
production and delivery records in a prudent and businesslike manner in
accordance with sound commercial practices in respect of Ethanol produced by
Producer hereunder;

 

(d)           Producer covenants that it will provide Purchaser with a minimum
of sixty (60) days prior written notice of any actual or anticipated production
downtime or disruption to Ethanol availability; provided however that in the
event of  any unexpected downtime or disruption in Ethanol production at the 
Plant, Producer shall give Purchaser prompt notice of  same by telephone as soon
as reasonably possible, together with an advice as to then existing finished
Product inventory at the Plant, promptly followed by written confirmation of
same by email or fax.

 

(e)           Producer represents it is a U.S. entity for purposes of state and
federal income and excise taxes.

 

12.2         Purchaser’ Representations, Warranties and Covenants.  Purchaser
represents and warrants to Producer, as of the date hereof and covenants to
Producer at all times during the term of this Agreement, as follows and
acknowledges that Producer is relying upon such representations, warranties and
covenants in connection with the sale of Ethanol hereunder.

 

(a)           This Agreement has been duly and validly executed and delivered by
Purchaser; this Agreement constitutes a legal, valid and binding obligation of
Purchaser, enforceable in accordance with its terms, except to the extent its
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting the rights of creditors generally or
by general principles of equity.

 

(b)           Purchaser covenants that it will maintain or cause to be
maintained accurate and complete records in a prudent and businesslike manner in
accordance with sound commercial practices, of the selling prices described in
Article VII

 

13

--------------------------------------------------------------------------------


 

hereof and the associated transportation and other costs in respect of Ethanol
purchased by Purchaser hereunder;

 

(c)           Purchaser is a U.S. entity for purposes of state and federal
income and excise taxes;

 

(d)           Purchaser covenants that it will provide to Producer as soon as
available each year a copy of the audited financial statements of Noble Group
Limited; and

 

(e)           Purchaser covenants that it shall procure and maintain in force
all licenses, consents and approvals required for its purchase from Producer and
resale of Ethanol hereunder and all its other obligations under this Agreement
except for those licenses for which Producer is responsible under
Section12.1(b), and shall be solely responsible for and indemnify Producer
against any costs, liabilities or fines arising out of Purchaser’ failure to
comply with any applicable requirements of such licenses, consents and
approvals.

 

ARTICLE XIII

FORCE MAJEURE

 

13.1         Force Majeure.  Subject to the other provisions of this Article, if
either party is unable by reason of Force Majeure, as hereinafter described, to
perform in whole or in part any obligation or covenant set forth hereunder, the
obligations of both parties under this Agreement will be suspended or curtailed
to the extent necessary for the period such Force Majeure condition continues.

 

13.2         Definition.  For the purposes of this Agreement, Force Majeure will
include any event or circumstance arising or occurring beyond the reasonable
control of Producer or Purchaser, including without limiting the generality of
the foregoing:

 

(a)           Any acts of God, including, but without restricting the generality
thereof, lightning, earthquakes, storms, epidemics, landslides, floods, fires,
explosions or washouts;

 

(b)           Any strikes or other labor disputes of a regional or national
character that are not limited to only employees of either party;

 

(c)           Any acts of the enemies of the state, sabotage, wars, blockades,
insurrections, riots, civil disturbances, arrests or restraints;

 

(d)           Any freezing, explosions or craterings;

 

(e)           Any orders of any court or government authority, which physically
limits the use, production or transportation of Ethanol;

 

(f)            Any acts or omissions (including failure to take Ethanol) of a
transporter or carrier of Ethanol, which are caused by any event or occurrence
of the nature described in this Section 13.2; and

 

14

--------------------------------------------------------------------------------


 

(g)           Any other reasonable causes, whether of the kind herein enumerated
or otherwise, not within the reasonable control of the party claiming suspension
and which, by the exercise of due diligence, such party could not have prevented
or is unable to overcome.

 

13.3         [*]

 

13.4         [*]

 

13.5         [*]

 

13.6         Exclusions.  Force Majeure shall not include failure caused by lack
of funds or lack of market for Ethanol deliverable hereunder by Producer to
Purchaser.

 

13.7         Claiming Relief.  A party claiming relief under this Article will
not be entitled to the benefit of the provisions of Section13.1 hereof unless,
as soon as reasonably possible after the happening of the occurrence relied upon
as soon as possible after determining that the occurrence was in the nature of
Force Majeure and would affect the claiming party’s ability to observe or
perform any of its covenants or obligations hereunder, the party claiming
suspension gives to the other party notice to the effect that such party is
unable, by reason of Force Majeure, to perform the particular covenants or
obligations.

 

13.8         Notice.  The party claiming suspension will give notice as soon as
reasonably possible when the Force Majeure condition has or will be remedied to
the effect that the same has been remedied and that such party has resumed, or
is then in a position to resume, the performance of the suspended covenants or
obligations.

 

ARTICLE XIV

LIABILITY AND INDEMNIFICATION

 

14.1         Damages.  Each Party shall be entitled to all direct damages and
other rights and remedies available at law or in equity, except as may be
provided otherwise in this Agreement, upon the default or other failure to
perform of the other Party

 

14.2         Limitation of Liability.  In no event shall Purchaser or Producer
be liable to any  other party hereunder for any indirect, consequential,
punitive or special damages, loss of business expectations, business
interruptions, lost profits, or any damage to third parties arising in any way
out of this Agreement or any breach thereof;

 

--------------------------------------------------------------------------------

* Portion omitted pursuant to a request for confidential treatment and filed
separately with the Securities and Exchange Commission.

 

15

--------------------------------------------------------------------------------


 

14.3         Indemnification.

 

(a)           Subject to Section 14.2 above, Purchaser agrees to indemnify, save
and hold Producer harmless against and from any and all claims, damages, losses,
liabilities for  death or bodily injury to any person or for the destruction or
damage to any property and expenses (including, without limitation, reasonable
attorneys’ fees) arising from any willful misconduct or grossly negligent acts,
errors and omissions of Purchaser, its agents, contractors, servants, employees,
customers, or invitees in or about the Plant.

 

(b)           Subject to Section 14.2 above, Producer agrees to indemnify, save
and hold Purchaser  harmless against and from any and all claims, damages,
losses, liabilities for  death or bodily injury to any person or for the
destruction or damage to any property and expenses (including, without
limitation, reasonable attorneys’ fees) arising from any willful misconduct or
grossly negligent acts, errors and omissions of Producer, its agents,
contractors, servants, employees, customers, or invitees in or about the Plant.

 

ARTICLE XV

AUDIT RIGHTS

 

15.1         Records.  Each party will, establish and maintain at all times,
true and accurate books, records and accounts in accordance with generally
accepted accounting principles applied consistently from year to year consistent
with good industry practices, distinguishable from all other books and records,
in respect of all transactions undertaken by such party pursuant to this
Agreement.

 

15.2         Audit.

 

(a)           During normal business hours upon five (5) business days’ prior
written notice  each party shall have the right to audit such books, records and
accounts of the other party, provided such right to audit shall be limited to
two (2) calendar years following the completion of any sale or other transaction
associated with this Agreement.

 

(b)           Subject to paragraph (a) of this Section, through the expiration
of one (1) calendar year following the expiration or termination of this
Agreement, each party shall have the right to have a third-party auditor, who
will be a member of a national U.S. chartered accounting firm, audit on such
party’s behalf the relevant accounts, books and records of the other party, to
the extent necessary in order to verify the accuracy of any statement, charge,
computation or demand made under or pursuant to any of the provisions of this
Agreement.

 

(c)           If any error is discovered hereunder, such error will be adjusted
within seven (7) calendar days from the date of discovery, but no adjustment
will be made for any error discovered more than two (2) calendar years after
delivery and receipt of such statements.

 

16

--------------------------------------------------------------------------------


 

(d)           If a material difference (defined as the greater of: (i) one
(1) percent of  the aggregate GP for all sales of Product during the time period
covered by the audit, or (ii) a net amount of U.S. Dollars five thousand (5,000)
dollars on all sales of Product during the time period covered by the audit) 
discovered by any audit and is documented in writing by a Certified Public
Accountant, appointed by either party, the party  benefiting from such
difference shall pay the cost of such audit as well as providing restitution of
such difference.

 

The auditor shall conduct a full and impartial audit for the period involved.
Both parties shall receive a copy of the audit report. If no such material
difference is found the party initiating the audit shall pay the cost of the
audit.

 

ARTICLE XVI

MISCELLANEOUS

 

16.1         Default.

 

(a)  Except as set forth under  Section 16.1 (e) below, if Purchaser commits or
omits an act or occurrence which upon notice and/or the passage of time without
cure may become an Event of Default under this Agreement then Producer shall
give Purchaser written notice describing such default. If Producer commits or
omits an act or occurrence which upon notice and/or the passage of time without
cure may become an Event of Default under this Agreement, then Purchaser shall
give Producer written notice describing such default.

 

(b)           Events of Default of Producer.  Unless the following acts or
occurrences s are cured within thirty (30) days after the date of written notice
from Purchaser as provided for in Section 16.1 (a), such acts or occurrences
shall constitute Events of Default of Producer provided that, if any such act or
occurrence cannot be cured within thirty (30) days of such notice with exercise
of due diligence, and if Producer within such period submits to Purchaser a plan
reasonably designed to correct the default within a reasonable additional period
of time, then an Event of Default shall not exist unless and until Producer
fails to pursue diligently such cure or fails to cure such default within the
additional period of time specified by the plan or ninety (90) days, whichever
occurs first.

 

(1)           Seller’s material breach of its material obligations under this
Agreement, except to the extent Producer is excused pursuant to Article XIII or
any other provision of this Agreement.

 

(2)           Producer’s dissolution or liquidation.

 

(3)           Producer’s assignment of this Agreement or any of its rights under
this Agreement for the benefit of creditors, provided that the foregoing shall
not be

 

17

--------------------------------------------------------------------------------


 

grounds for an Event of Default if, pursuant to applicable law and with any
required court approval, this Agreement is assumed by a trustee, assignee or
receiver, who promptly provides adequate assurance and evidence reasonably
satisfactory to Purchaser of the capacity to continue Producer’s  obligations
under this Agreement.

 

(4)           The Producer’s filing of a petition for, or other commencement,
authorization or acquiescence in the commencement of, a proceeding or cause
under any bankruptcy or similar law for the protection of creditors.

 

(5)           The filing of a case in bankruptcy or any proceeding under any
other insolvency law against Producer as debtor, which case is not vacated
within forty-five (45) days of filing, provided, however, that the foregoing
shall not be grounds for default if, pursuant to applicable law and with any
required court approval, this Agreement is assumed by an assignee who promptly
provides adequate assurance and evidence reasonably satisfactory to Purchaser of
the capacity to perform Producer’s obligations under this Agreement.

 

(6)           Producer’s assignment of this Agreement without Purchaser’s 
consent to the extent required by this Agreement.

 

(7)           An Event of Default of Producer shall exist and be continuing
under the Lease.

 

(8)           The Facility shall be unavailable for the production of Ethanol
during all or part of ninety (90) days, whether or not consecutive, during any
consecutive three hundred sixty-five (365) day period; provided, however, upon
notice thereof as set forth hereinabove, such default shall be deemed to be
cured if the cause of such unavailability is eliminated or otherwise cured
within the periods following such notice set forth hereinabove in this
Section 16.1.

 

(9)           Abandonment of the Facility by Producer after the Commencement
Date.

 

(d)           Events of Default of Purchaser.   Unless the following acts or
occurrences are cured within thirty (30) days after the date of written notice
from Producer as provided for in Section 16.1 (a) such acts or occurrences shall
constitute Events of Default of Purchaser; provided that, if any such act or
occurrence cannot be cured within thirty (30) days with exercise of due
diligence, and if Purchaser within such period submits to Producer a plan
reasonably designed to correct the default within a reasonable additional period
of time, then an Event of Default shall not exist unless and until Purchaser
fails to pursue diligently such cure or fails to cure such default within the
additional period of time specified by the plan or ninety (90) days, whichever
occurs first:

 

(1)           Purchaser’s general assignment of this Agreement or any of its
rights hereunder and its interests in the Site for the benefit of its creditors,
provided that, the foregoing shall not be grounds for default if, pursuant to
applicable

 

18

--------------------------------------------------------------------------------


 

law and with any required court approval, this Agreement is assumed by a
creditworthy trustee, assignee or receiver.

 

(2)           Purchaser’s entry into bankruptcy or insolvency proceedings under
any bankruptcy or insolvency law as debtor; provided that the foregoing shall
not be grounds for default if, pursuant to applicable law and with any required
court approval, this Agreement is assumed by a creditworthy assignee, receiver
or trustee.

 

(3)           Purchaser’s assignment of this Agreement or any of its rights
under the Agreement without obtaining Seller’s prior written consent to the
extent required under this Agreement; provided in no event, however, will any
assignment by Purchaser of this Agreement to an Affiliate or to any bank or
other financial institution providing Purchaser with financing be deemed a
breach or failure of this provision.

 

(4)           Except for failures provided for in the other subparagraphs of
this Section 9.3, Purchaser’s material breach of any material obligation of
Purchaser under this Agreement, unless such failure is excused pursuant to
Article XIII or any other provision of this Agreement.

 

(e)           In the event Purchaser shall fail to make any payment of any
undisputed portion of any invoice or any other statement of amounts due
hereunder within eleven (11) days after Purchaser’s receipt of such invoice or
other statement, then Producer shall provide written notice thereof to Purchaser
either by Certified Mail, Return Receipt Requested, or by email or by facsimile
specifically acknowledged by Purchaser as having been received (which
acknowledgment shall not be unreasonably withheld, conditioned or delayed.) 
Purchaser’s failure to pay such undisputed portion within three business days
after receipt of such notice from Producer shall be deemed to be an Event of
Default not subject to any right to cure by Purchaser hereunder.

 

(f)            Termination.  If, in the absence of a timely cure in accordance
with Section 16.1(b) or  Section 16.1(c), or any other provision of this
Agreement, an Event of Default shall arise hereunder, the non-defaulting Party
may, upon written notice to the other Party, terminate this Agreement.  Neither
Party shall have the right to terminate this Agreement except as provided for
upon the occurrence of an Event of Default as described above or as otherwise
may be explicitly provided in this Agreement.

 

16.2         Non-Waiver of Future Default.  No waiver by either party of any
default by the other party in the performance of any of the provisions of this
Agreement will operate or be construed as a waiver of any other or future
default or defaults, whether of a like or of a different character.

 

19

--------------------------------------------------------------------------------


 

16.3         Assignment.  Neither party may assign this Agreement or any of its
rights hereunder without the prior consent in writing of the other, which
consent may not be unreasonably withheld or delayed; provided in no event,
however, will any assignment by Purchaser of this Agreement to an Affiliate or
to any bank or other financial institution providing Purchaser with financing be
deemed a breach or failure of this provision. A change in composition of
Purchaser or Producer will not be construed to be an assignment for the purposes
of this Section 16.3.  Notwithstanding the foregoing, as security for its
obligation to its bank lender or other institutional lender providing financing
to either party (“Financing Entities”),  either party  may (with prior written
notice to the other party ) assign this Agreement, with the right to cure
defaults of the assigning party,  to its financing sources as they may require
from time to time, and it is understood by the parties hereto that Producer,
will, concurrently with or subsequent to the execution hereof, assign its rights
hereunder to its  Financing Entities, as agent for certain of Producer’s
financing sources (the “Agent”), and that the Agent or its assigns shall have
the right to cure defaults of Producer hereunder.

 

16.4         Interpretation and Fair Construction of Contract.  This Agreement
has been reviewed and approved by each of the parties. Producer and Purchaser
have each participated in the negotiation of this Agreement, have proposed
language incorporated within this Agreement, and have otherwise been
instrumental in the drafting of this Agreement.  Each party has been represented
by legal counsel in the negotiation and drafting of this Agreement, and has had
ample opportunity to confer with that counsel.  Therefore, in the event that it
should be determined that any provision of this Agreement is uncertain or
ambiguous, the language in all parts of this Agreement shall in all cases be
construed as a whole according to its fair meaning and not strictly construed
for nor against any party.  The parties agree that the contract, and any of its
provisions, shall not be construed against any party as its drafter.

 

16.5         Document.  Each party to this Agreement shall perform any and all
acts and execute and deliver any and all documents as may be necessary and
proper under the circumstances in order to accomplish the intents and purposes
of this Agreement and to carry out its provisions.

 

16.6         Time.  Time is of the essence with respect to the performance of
each of the covenants and agreements herein set forth.

 

16.7         [intentionally omitted]

 

16.8         Inurement.  This Agreement will inure to the benefit of and be
binding upon the respective successors and permitted assigns of the parties.

 

16.9         Entire Agreement.  This Agreement constitutes the entire Agreement
between the parties with respect to the subject matter contained herein and any
and all previous agreements, written or oral, express or implied, between the
parties or on their behalf relating to the matters contained herein are hereby
terminated and canceled.

 

20

--------------------------------------------------------------------------------


 

16.10       Notices.  Except as herein otherwise provided, each notice, request,
demand, statement, report and bill which must or may be given pursuant hereto
will be in writing and may be mailed by prepaid first class mail (or
equivalent), delivered by hand or sent by telecopier to the address or number
indicated below:

 

(a)   if to Producer:

 

UNITED WISCONSIN GRAIN PRODUCERS, LLC

 

P.O. Box 247, W 1231 Tessmann Drive

 

Friesland, WI  53935

 

Attention: Dan Wegner

 

Fax number: (920)348-5009

 

(b)   if to Purchaser:

 

NOBLE AMERICAS CORP.



333 Ludlow Street, Suite 1230

 

Stamford Harbor Park Stamford, CT 06902

 

Attention:  Ethanol Contract Administration

 

Fax number: (203) 326-6505

 

The date of receipt of each such notice, demand or other communication will be
the date of delivery thereof if hand delivered, or, if given by mail as provided
herein, will be deemed conclusively to be the fifth (5th) business day after the
same is so mailed, except in the event of disruption of the postal service in
which event the notice, demand or other communication will be deemed to be
received only when actually received and, if sent by facsimile, be deemed to
have been given or received on the first business day after it was so sent. 
Either party hereto may at any time and from time to time notify the other party
in writing as to the change of address and the new address to which notice shall
be given to it thereafter until further changed.

 

16.11       Modification and Waiver.  This document may be amended through the
mutual agreement of the parties for the purpose of satisfying requirements of
the Financing Entities. All such modification of the terms and provisions hereof
are to be only by the mutual agreement in writing signed by the parties.

 

16.12       Governing Law.  This Agreement shall be construed in accordance with
and governed by the law of the State of New York determined without reference to
the principles of conflicts of laws (other than Sections 5-1401 and 5-1402 of
the General Obligations Law of the State of New York).

 

21

--------------------------------------------------------------------------------


 

16.13       Compliance with Laws.  This Agreement and the respective obligations
of the parties hereunder are subject to present and future valid laws and valid
orders, rules and regulations of duly constituted authorities having
jurisdiction.

 

16.14       Severability.  If any provisions of this Agreement shall be held to
be invalid or unenforceable, such invalidity or unenforceability shall attach
only to such provision and shall not in any manner affect or render invalid or
enforceable any other provision of this Agreement.

 

16.15       Furnishing of Information.  The parties will, upon request and
mutually agreement, provide such additional information as may be reasonably
required to allow the parties to efficiently and effectively carry out their
respective obligations hereunder and to determine and enforce individual or
collective rights under this Agreement.

 

16.16       Cumulative Remedies.  Unless otherwise specifically provided herein,
the rights, powers, and remedies of each of the parties provided herein are
cumulative and the exercise of any right, power or remedy hereunder does not
affect any other right, power or remedy that may be available to either party
hereunder or otherwise at law or in equity.

 

16.17       Faithful Performance.  The parties shall faithfully perform and
discharge their respective obligations under this Agreement and endeavor in good
faith to negotiate and settle all matters arising during the performance of this
Agreement not specifically provided for.

 

16.18       No Partnership.  This Agreement shall not create or be construed to
create in any respect a partnership between the parties.

 

16.19       Costs.  Each of the parties hereto shall pay its own costs and
expenses incurred in the negotiation, preparation and execution of this
Agreement and of all documents referred to in it and in carrying out the
transactions contemplated hereby and thereby.

 

16.20       Counterparts.  This Agreement may be executed in any number of
counterparts with the same effect as if all parties to this Agreement had signed
the same document and all counterparts will be  construed together and
constituted one and the same instrument.

 

16.23       Survival.  All provisions of this Agreement which are expressly or
by implication to come into or continue in force and effect after the expiration
or termination of this Agreement shall remain in effect and be enforceable
following such expiration.

 

22

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the day
and year first above written.

 

 

UNITED WISCONSIN GRAIN PRODUCERS, LLC

 

 

 

 

 

 

 

 

By:

   /s/ Jeff Robertson

 

 

Name: Jeff Robertson

 

 

Title: CEO

 

 

 

 

 

 

 

NOBLE AMERICAS CORP.

 

 

 

 

 

 


 


 


BY:


   /S/ TED ROBINSON


 


 


NAME: TED ROBINSON


 


 


TITLE: EVP CLEAN FUELS


 

23

--------------------------------------------------------------------------------



 


SCHEDULE A


 

To Ethanol Terms and Conditions

 

FUEL-GRADE ETHANOL

SPECIFICATIONS

(DENATURED)

 

Ethanol must meet or exceed all industry standards, including ASTM D.4806
specifications and Williams’ Pipeline specifications for E-Grade Denatured Fuel
Ethanol.

 

TEST

 

NON-DETERGENT
GRADE

 

METHOD OF TEST

 

 

 

 

 

Apparent Proof - 60°F

 

200 min.
203 max.

 

Hydrometer

 

 

 

 

 

Specific Gravity, 60/60°F

 

0.7870 – 0.7950

 

ASTM D-1298

 

 

 

 

 

Water, Mass Percent

 

0.50 nom.
0.80 max.

 

ASTM E-203

 

 

 

 

 

Ethanol Content, Volume Percent

 

92.5 min.

 

Gas Chromatography
ASTM D-2/E-44
P170 Method, A or B

 

 

 

 

 

Methanol, (vol.%)

 

0.5 max.

 

 

 

 

 

 

 

Non-Volatile Matter, mg/100 mL

 

5 max.

 

ASTM D-1353

 

 

 

 

 

Chloride Ion Content, mg/L

 

32 max.

 

ASTM D-512, Meth. C
Modified Note (1)

 

 

 

 

 

Copper Content, mg/kg

 

0.1 max.

 

ASTM D-1688, Meth. D
Modified Note (2)

 

 

 

 

 

Acidity (as acetic acid CH3COOH), mass%

 

0.007 max.

 

ASTM D-1613

 

 

 

 

 

Appearance

 

Clear and Bright, visibly free of suspended and/or settled contaminants.

 

Visual

 

--------------------------------------------------------------------------------


 

TEST

 

NON-DETERGENT
GRADE

 

METHOD OF TEST

 

 

 

 

 

Color, Platinum – Cobalt

 

50.0 max.

 

ASTM D-1209

 

 

 

 

 

Hydrocarbon Denaturant gal/100 gal.

 

5.0 max.
2.0 min.

 

Gas Chromatography
ASTM D-2/E-44
P170 Method, A or B Note (3)

 

 

 

 

 

PHe

 

6.5 min.
9.0 max

 

Williams test procedure (Pending ASTM approval)

 

 

 

 

 

Sulfur

 

10 ppm, max.

 

 

 

 

 

 

 

Sulfates

 

4.0 ppm, max.

 

ASTM 5827 & D 6174

 

(NOTES)

 

Note 1:       The modification of Test Method D-512, Procedure C, consists of
using 5 mL of sample diluted with 20 mL of distilled water instead of the 25 mL
sample specified in the standard procedure.  The volume of the sample prepared
by this modification will be slightly more than 25 mL.  To allow for the
dilution factor, report the chloride ion present in the Ethanol sample as 5
times that determined in the sample.

 

Note 2:       The modification of Test Method D-1688, Procedure D, consists of
mixing reagent grade ethanol (which may be denatured according to BATF Formula
3A or 3O) in place of water as the solvent or dilutent for the preparation of
reagents and standard solutions.  However, this must not be done to prepare the
stock copper solution described in 39.1 of D-1688.  Because a violent reaction
may occur between the acid and the ethanol, use water as specified in the acid
solution part of the procedure to prepare the stock copper solution.  Use
ethanol for the rinse and final dilution only.

 

Note 3:       The only denaturants used for Ethanol shall be unleaded gasoline
or rubber hydrocarbon solvent at a minimum concentration of 2 parts by volume
per 100

 

2

--------------------------------------------------------------------------------


 

parts by volume.  Hydrocarbons, with an end boiling point higher than 437°F as
determined by ASTM Method D-86, shall not be used.

 

Note 4:       All Ethanol will contain a minimum of one of the following
corrosion inhibitors:

 

a)     20 pounds per 1,000 barrels of Octel America DCI-11,

b)    13 pounds per 1,000 barrels of Petrolite Tolad 3222, or

c)     20 pounds per 1,000 barrels of Nalco 5403.

d)    20 pounds per 1,000 barrels of Betz ACN 13

e)     20 pounds per 1,000 barrels of MidContinental MCC5011E

 

Note 5:      If at any time during the term of this Agreement the Petroleum
Industry Fuel Standards or ASTM Specifications introduce any required tests for
the detection of sulfates or otherwise modify specifications or standards for
acceptable levels of sulfates or any other properties in ethanol, then
compliance with such required testing and compliance with any such modified
specifications or standards shall be incorporated into this Agreement and shall
be binding upon the Producer and any Product sold hereunder

 

3

--------------------------------------------------------------------------------


 

SCHEDULE B

 

 

[*]

 

--------------------------------------------------------------------------------

* Portion omitted pursuant to a request for confidential treatment and filed
separately with the Securities and Exchange Commission.

 

4

--------------------------------------------------------------------------------